COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-404-CR

MELVIN CADE                                                          APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE

                                    ------------

           FROM THE 367TH DISTRICT COURT OF DENTON COUNTY

                                    ------------

                         MEMORANDUM OPINION 1

                                    ------------

      Through a letter sent to him and to his trial counsel on January 14, 2010,

we have given appellant Melvin Cade an opportunity to explain why his notice

of appeal was untimely filed 2 and why this appeal should not be dismissed for

want of jurisdiction. He has not done so.



      1
           See Tex. R. App. P. 47.4.
      2
         The trial court imposed its sentence in March 2009, and appellant did
not file his pro se “Motion to Appeal Voluntariness of Guilty Plea Notice to Trial
Court” (which we liberally construe as his notice of appeal) until November
2009. Thus, his notice of appeal is untimely. See Tex. R. App. P. 26.2(a);
Cozzi v. State, 160 S.W.3d 638, 640 (Tex. App.—Fort Worth 2005, pet. ref’d).
      Furthermore, the trial court’s certification of appellant’s right to appeal

states that this is a plea bargain case and appellant has no right of appeal and

that he has waived any such right. See Tex. R. App. P. 25.2(a)(2).

      Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 25.2(b), 26.2(a), 43.2(f); Swearingen v. State, 189 S.W.3d 779, 781

(Tex. Crim. App. 2006) (dismissing an appeal because of an untimely notice of

appeal); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996) (“A

timely notice of appeal is necessary to invoke a court of appeals’ jurisdiction.”).




                                            PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 18, 2010




                                        2